Citation Nr: 0702175	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to February 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran, at his May 2006 Travel 
Board hearing, appears to raise a claim for an increased 
rating for his service-connected lumbar spine disability.  
This matter is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's cervical spine disability was not incurred in 
service or manifested within a year of separation from 
service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Some chronic diseases (including arthritis) may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a),3.309(a).

The veteran is currently diagnosed with status post-cervical 
diskectomy and fusion.  The veteran contends that his 
cervical spine disability results from an in-service fall in 
December 1964.  Service medical records do report that the 
veteran fell off a ladder in December 1964.  The records only 
report the veteran's history of low back pain after "landing 
on a hatch and hitting his back on a metal ladder," however, 
and the only diagnosis, closed compression fracture, pertains 
to the lumbar spine.  The service medical records contain no 
complaint or treatment pertaining to the cervical spine, and 
the February 1965 separation examination reports normal 
findings for the spine.  

At his Travel Board hearing, the veteran alleged that his 
neck disability began in 1969, approximately 4 years after 
service.  His wife testified that the veteran was having neck 
problems when she met him in 1965.  Although the veteran and 
his spouse are competent to report the veteran had neck pain, 
they are not competent to either diagnose the alleged pain or 
to link it to the veteran's current disability; medical 
evidence is needed.  See Espiritu v. Derwinski, 2 Vet. App. 
492

A January 1972 private physician's report indicates March 
1971 x-rays showed "no demonstrated bony injury to the skull 
or cervical spine."  The x-ray report did show a slight 
irregularity of the upper anterior angle of C6, though, which 
the physician stated was questionably an old healed fracture 
or questionably unfused epiphyses.  There are no cervical 
spine complaints or diagnoses until 1997, however, when the 
veteran was diagnosed with a cervical disk protrusion with 
stenosis.  

The veteran has submitted statements from 4 private 
physicians attributing his current cervical spine disability 
to the 1964 fall.  A February 2003 private physician's 
statement reports that the veteran "apparently fell down a 
ladder landing on his back and upper neck . . . sustaining 
some injury to his neck at that time."  The physician opined 
that the veteran's "significant neck problems with 
spondylosis and herniated disc with radiculopathy could have 
been caused" by the 1964 fall.  

A June 2003 chiropractic physician's statement reports the 
author's opinion that the veteran's cervical spine problems 
"could have originated from the [in-service] accident."  

The veteran had car accidents in 1996, 1998, and October 
2005, with reported injuries in the October 2005 accident.  
See December 2005 chiropractor's statement; January 2006 
independent medical examination record.  A January 2006 
independent medical examination report indicates the 
examiner's finding that the veteran's cervical spine 
disability pre-existed the October 2005 car accident, and 
that the cervical spine disability was "likely related to 
the severe accident" the veteran had in service.  

Finally, the veteran submitted a May 2006 physician's 
statement that the veteran's "back condition was at least 
partially caused from [the veteran's] fall while in the 
military, which probably contributed to the osteophyte 
formation and probable subclinical disc protrusion."  

A VA examination was conducted in July 2004.  Based on a 
review of the veteran and the evidence of record, to include 
the veteran's service medical records, the examiner reported 
that "it was felt, within a reasonable degree of medical 
probably, as just as likely as not the [veteran's] cervical 
intervertebral disk disease is secondary to the aging 
process."  The examiner noted that the veteran's service 
medical records were silent and it was felt by him that 
veteran's cervical spine disability was "unrelated to his 
low back injury where he fell through the hatch."  The 
examiner stated that he was "in disagreement with [the] 
private health providers, [because] there is inadequate 
medical documentation that would lend support for service-
connected causation of [the veteran's] cervical spine."  He 
felt that the private physicians used speculation without 
adequate documentation.  In support of his opinion, the 
examiner stated that the veteran "demonstrates an exact 
injury pattern in the manifestation" of the lumbar spine 
disability, "which is additionally supported by the service 
medical records."  In contrast, the veteran "has diffuse 
degenerative changes of his entire cervical spine that does 
not lend support to a specific injury pattern but more likely 
than not due to an aging process that is characteristically 
seen in a 60-year old individual."  The examiner believed 
that the veteran's cervical spine "was neither adjunct nor 
aggravated by his service-connected back injury."  

Service connection must be denied due to the probative value 
of the nexus opinions.  The negative nexus opinion provides 
support for its finding and is based on a complete review of 
the record.  In contrast, the positive nexus opinions do not 
provide evidentiary bases for the opinions.  Service 
connection may not be based on a resort to pure speculation.  
See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. 
App. 43 (1993).  There is no indication that the veteran's 
service medical records were reviewed, and the fact that the 
opinions all discuss an in-service neck injury, with no 
explanation for the absence of such a complaint, indicates 
the records were not reviewed.  Instead, it appears that the 
positive nexus opinions are primarily based on the veteran's 
history of an in-service neck injury.  The mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence, however.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  Although the 1971 x-ray report showed 
a "questionable old fracture" of the cervical spine, no 
definite diagnosis was made, and there is no record of a 
cervical spine fracture in 1964.  As stated above, service 
connection may not be based on a pure speculation.  In light 
of the lack of in-service complaints of a neck injury, the 
length of time between separation from service and the 
initial record of a cervical spine disability, 

and the high probative value of the negative nexus opinion, 
the preponderance of the evidence is against the claim and 
service connection must be denied.  


ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


